Citation Nr: 0109496	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had two periods of active service: from October 
1967 to October 1969 and from October 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he asserted that his 
service connected PTSD was more severe than presently rated.  
A review of the evidence does not show that the RO has 
adjudicated this claim.  Accordingly, the matter is referred 
to the RO for further action, as appropriate.  

REMAND

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.

Establishment of TDIU benefits is appropriate in 
circumstances where a veteran is less than totally disabled 
under the schedular criteria when the veteran is precluded 
from securing and maintaining substantially gainful 
employment as a consequence of service-connected 
disabilities, and service-connected disabilities alone.  The 
fact that the veteran may currently be unemployed is not 
dispositive; the critical factor is the impact of service-
connected disorders on his ability to work.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (2000).

In the present case, the veteran is currently service 
connected for PTSD, rated as 50 percent disabling, and 
residuals of a shrapnel wound to the left knee, rated as 10 
percent disabling.  His combined service connected disability 
rating is 60 percent. Accordingly, as his combined service 
connected disability rating does not met or exceed 70 
percent, he does not satisfy the schedular minimum set forth 
under 38 C.F.R. § 4.16(a). 

However, as noted in the Introduction above, the veteran has 
claimed that an increased disability rating is appropriate 
for his service connected PTSD.  As adjudication of this 
claim may impact his claim for TDIU benefits and/or result in 
a increased combined service connected disability rating, the 
Board finds that the veteran's claim for a total rating is 
inextricably intertwined with his claim for an increased 
rating for PTSD.  Accordingly, the veteran's claim for TDIU 
benefits cannot be decided until his claim for an increased 
rating for PTSD is adjudicated. Therefore, the Board will 
defer action on the claim for TDIU until the claim for an 
increased rating for PTSD has been adjudicated. 

Therefore, this appeal is REMANDED to the RO for the 
following action:

1.  Upon adjudication of the veteran's 
claim for an increased disability rating 
for PTSD, the RO should readjudicate his 
claim for TDIU benefits.  

2.  After the development requested above 
has been completed, if the veteran's 
claim for TDIU benefits remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the applicable 
opportunity to respond. Thereafter, the 
case should be returned to the Board, if 
in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but is advised if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




